—In an action to foreclose a mortgage, the defendants Boris Rosenbaum and Tamara Rosenbaum appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Vinik, J.), dated June 12, 1995, as granted the plaintiff’s motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff established a prima facie case by showing that the appellants executed the loan documents and defaulted on the mortgage (see, Union State Bank v Blankfort, 222 AD2d 430; ICC Bridgeport Ltd. Partnership v Primrose Dev. Corp., 221 AD2d 417; Bennell Hanover Assocs. v Neilson, 215 AD2d 710, 711; European Am. Bank v Strab Constr. Corp., 196 AD2d 479, 480). It was then incumbent upon the appellants to demonstrate, by admissible evidence, the existence of a triable issue of fact relevant to the claim of default (see, Union State Bank v Blankfort, supra; European Am. Bank v Strab Constr. Corp., supra; Bank Leumi Trust Co. v Rattet & Leibman, 182 AD2d 541, 542; Lombardi v Pisari, 77 AD2d 646), and mere conclusions or unsubstantiated allegations are not sufficient (see, State Bank v Fioravanti, 51 NY2d 638, 647). The appel*523lants failed to raise any such issue, and summary judgment was, therefore, properly granted. O’Brien, J. P., Copertino, Santucci and Luciano, JJ., concur.